Case 16-28399     Doc 35     Filed 07/20/20 Entered 07/20/20 09:40:07          Desc Main
                               Document     Page 1 of 1



              UNITED STATES BANKRUPTCY COURT, NORTHERN
                 DISTRICT OF ILLINOIS, EASTERN DIVISION


 RE: MARTHA I RAZO,                          ) CASE NO. 16 B 28399
                                             )
                                             ) CHAPTER 13
                                             )
                       DEBTOR(S),            ) JUDGE: DONALD R CASSLING



                          AMENDED NOTICE OF MOTION

 To:    Martha I Razo                        Cutler & Associates, LTD
        540 Peregrine Parkway                via Clerk’s ECF noticing procedures
        Bartlett, IL 60103


 Please take notice that on the August 13, 2020 at 9:15 a.m., I will appear before
 Honorable Judge DONALD R CASSLING, or any judge sitting in the judge’s place and
 present the Trustee’s motion to dismiss for failure to make plan payments previously
 noticed for August 13, 2020 at 9:15 a.m.


                                      PROOF OF SERVICE


 I certify under penalty of perjury that this office caused a copy of this notice to be
 delivered to the persons named above by U.S. mail at 55 E. Monroe St., Chicago, IL or
 by the methods indicated on July 20, 2020.



                                             /s/ Tom Vaughn


 Tom Vaughn
 Chapter 13 Trustee
 55 E. Monroe St., Suite 3850
 Chicago, IL 60603
 (312) 294-5900
